             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                          8:13CR188
    vs.
                                                     ORDER
JULIE DEWAELE,

               Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Dispositional
          Hearing (filing 109) is granted.

    2.    Defendant Julie Dewaele’s violation of supervised release hearing
          is continued to April 18, 2019, at 11:00 a.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
          Omaha, Nebraska. The defendant shall be present at the hearing.

    Dated this 11th day of February, 2019.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
